t c memo united_states tax_court wale o osijo petitioner v commissioner of internal revenue respondent docket no filed date wale o osijo pro_se mark a weiner for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies and additions to tax in petitioner’s federal_income_tax for the taxable years through as set forth below all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number big_number big_number addition_to_tax sec_6651 dollar_figure big_number in the notice_of_deficiency respondent determined that petitioner had failed to file federal_income_tax returns for all subject years respondent further determined for the years through that petitioner earned schedule c income in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure these determinations were based upon bureau of labor statistics for one person living in rented premises in the fresno california area and were adjusted downward in some years to account for nontaxable worker’s compensation that petitioner had received for the taxable years and respondent determined that petitioner earned interest_income of dollar_figure and dollar_figure respectively and schedule c income of dollar_figure and dollar_figure respectively for respondent further determined that petitioner had nonemployee compensation of dollar_figure for each of the years through respondent determined that petitioner was liable for self-employment_tax and for the years through that petitioner was entitled to a deduction for one-half of the self-employment_tax determined finally respondent determined that petitioner was liable for additions to tax under sec_6651 for all years before the court the issues for decision pertain to whether respondent was correct in making the above determinations some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are included herein by this reference petitioner resided in fresno california at the time he filed his petition background petitioner graduated from western kentucky university in soon after he moved to the fresno area and worked for a restaurant as an assistant manager in petitioner moved to oakland california to study in a master’s in business administration program with a concentration in taxation at golden gate university to support himself through school petitioner worked several part-time jobs including working as a security guard at an oakland housing complex on date while petitioner was on night shift with other security guards at the housing complex assailants entered the security office with high-powered rifles and began shooting one guard was killed and one escaped petitioner was shot times in the abdominal area and was taken to the alameda county hospital after an approximate 3-month stay in the hospital petitioner was discharged to a convalescent hospital initially petitioner’s employer paid for his convalescent care soon after however petitioner’s employer refused to pay for the rehabilitation and petitioner had to leave the convalescent hospital petitioner then returned to fresno to live with his twin brother and his sister-in-law petitioner’s sister-in-law was a nurse and provided him with medical attention during his recovery_period which extended through date petitioner did not work in date petitioner’s brother and sister-in-law moved to nigeria from that point on petitioner was on his own and he began to rebuild his life he decided to return to school and attended long beach state university where he lived in the dormitory for the fall term petitioner changed universities and enrolled at the university of california at irvine meanwhile petitioner hired an attorney arthur levy to secure disability_income from the employment development department of the california department of employment edd while petitioner was in the hospital the california department of victims of violent crime paid petitioner’s rent on his oakland studio apartment the department also assisted petitioner in returning to fresno from the convalescent hospital commencing date the edd began paying petitioner temporary disability of dollar_figure per week subsequently petitioner hired attorney gary snyder to pursue other claims on or about date petitioner resolved his claims against the california department of industrial relations uninsured employer’s fund petitioner was awarded temporary disability of dollar_figure per week from date through date in addition to permanent disability of dollar_figure per week from date through date subject_to certain deductions deductions were made for temporary disability previously paid for moneys paid_by the edd from date through date at dollar_figure per week and for mr snyder’s attorney fees thus on date petitioner received a final settlement of dollar_figure in gary snyder introduced petitioner to attorney georgia michell ms michell petitioner hired ms michell to represent him in a personal injury action relating to the injuries he sustained in the shooting incident petitioner signed a contract agreeing to pay ms mitchell a fee of percent of the damages award if the case was settled or tried and a 45-percent fee if appellate work was required ms michell on a substantial portion of the factual findings at this point is derived from the findings set forth in the unpublished opinion of the court of appeal of the state of california first appellate district division five in the case of osijo v ganong and michell et al said opinion having been filed date petitioner’s behalf filed a lawsuit against various defendants including petitioner’s employer the security company and the managers and owners of the housing complex many of the defendants were insolvent or judgment proof there was however an applicable insurance_policy issued by home insurance_companies home insurance in date ms michell without petitioner’s knowledge or consent settled the case against the defendants for dollar_figure and a check was issued by home insurance to the trust account of ganong michell as trustees for wale o osijo in the amount of dollar_figure on date in petitioner was asked by ms michell to sign a settlement distribution statement reflecting the following funds received less legal fees costs advanced1 dollar_figure dollar_figure dollar_figure dollar_figure to be paid department of industrial relations uninsured employers fund dollar_figure balance due client dollar_figure interest on account dollar_figure total dollar_figure details of the costs advanced are omitted as part of the litigation petitioner signed a plaintiff’s response to form interrogatories set which included the following response question a self-employed tax and management consultant east belmont avenue fresno california petitioner refused to sign that document and disputes its accuracy however petitioner did receive from ms michell a check for dollar_figure sometime during petitioner began to pursue legal remedies against ms michell in the california courts for legal malpractice part of those measures are still pending suffice it to say that at the time of trial before this court it has been held that ms michell had breached her contract with petitioner and had claimed excessive fees beginning in several family members and friends came to petitioner to have their federal_income_tax returns prepared by him because they knew petitioner had a strong background in business administration and taxation petitioner credibly testified that he prepared no more than tax returns in petitioner stated that he may have charged as much as dollar_figure per return but he is not sure whether he collected from everyone the money owed to him in petitioner prepared between and returns including one for a friend whom he charged dollar_figure discussion the commissioner’s determination in the notice_of_deficiency is presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 where a taxpayer has not filed a tax_return respondent may reconstruct a taxpayer’s unreported income 348_us_121 the reconstruction_of_income must be reasonable in light of all of the surrounding facts and circumstances 54_tc_1530 for the taxable years through we find that petitioner was not engaged in any income-producing activity respondent’s reliance upon an answer to an interrogatory filed in a lawsuit see supra note is misplaced while petitioner may have identified himself in the answer to an interrogatory as a tax management consultant calling oneself that does not necessarily indicate that he had in fact engaged in such activity we also note that the actual interrogatory that petitioner answered was not presented to the court and thus we are unaware of the full context of petitioner’s answer on the other hand petitioner has satisfactorily established that he was not engaged in income-producing activity during through we find that during that time petitioner was recovering from serious gunshot wounds attending university and or pursuing his legal remedies petitioner received nontaxable income from various agencies of the state of california which he used to support himself accordingly for respondent does not contest the nontaxability of those proceeds taxable years through we hold that petitioner did not fail to report income for taxable_year respondent determined inter alia that petitioner received interest_income in the amount of dollar_figure of which dollar_figure is interest earned on funds held at glendale federal bank and dollar_figure is interest that had accrued on the settlement funds held by ms michell petitioner concedes the dollar_figure amount but contests the fact that he received interest_income from ms michell allegedly when ms michell received the dollar_figure settlement check from home insurance she deposited it into an interest-bearing trust account the record before us however does not include any details of the account including the terms of the trust or in which years and in what amounts said interest was earned petitioner currently is contesting the validity of the settlement ms michell arranged on his behalf the california court_of_appeals has held that ms michell is entitled to legal fees of only dollar_figure not the dollar_figure she retained petitioner’s claim against ms michell for breach of fiduciary duty remains unresolved respondent has not offered any evidence in support of the determination that petitioner had unreported interest_income of dollar_figure in the purported distribution statement was offered this i sec_40 of the dollar_figure settlement amount by petitioner as part of his presentation of the sequence of events pertaining to his litigation travails the contents of that document are disputed by petitioner and are pure hearsay ms michell was not called as a witness to support its contents and it does not lend persuasive support to respondent’s determination thus in view of petitioner’s credible denial that he received such interest we hold that petitioner did not receive any taxable interest_income from his attorney or any trust in respondent also determined for the year that petitioner earned schedule c income of dollar_figure resulting from the preparation of tax returns at dollar_figure per return we conclude based upon petitioner’s testimony that petitioner had dollar_figure of schedule c income resulting from the preparation of tax returns at dollar_figure apiece petitioner has failed to present any books_and_records of his tax preparation business accordingly he has failed to prove which of his clients if any failed to pay his fee in addition petitioner claims that he had legitimate business_expenses to offset that income however he has failed to substantiate any business_expenses while our conclusions herein result in no taxable_income for petitioner for as petitioner’s income for the year is less than the combined amount of his personal_exemption and standard_deduction petitioner will be liable for self-employment_tax which shall be determined under rule for taxable_year respondent determined that petitioner had interest_income of dollar_figure which petitioner does not contest nonemployee compensation of dollar_figure which respondent concedes and schedule c self-employment_income of dollar_figure allegedly fees resulting from the preparation of tax returns at dollar_figure each and at dollar_figure we conclude that petitioner had clients for whom he prepared income_tax returns at dollar_figure apiece totaling dollar_figure and at dollar_figure resulting in unreported schedule c self- employment income of dollar_figure again petitioner has not substantiated that he had incurred business_expenses in deriving his schedule c income and we shall not allow any such expenses while petitioner does not have taxable_income for he has self-employment_income upon which self-employment_tax is owed which shall be computed under rule lastly we consider respondent’s determination that petitioner was liable for additions to tax under sec_6651 for the years through in view of our holding that petitioner had no taxable_income for the years through it follows that there is no underpayment to which a sec_6651 addition_to_tax would be applicable accordingly respondent is not sustained on this issue for those years for taxable years and however we have concluded that petitioner had income from self-employment in the amounts of dollar_figure and dollar_figure respectively sec_6017 provides that every individual who has self-employment_income of dollar_figure or more shall file a return with respect to self-employment_tax sec_1_6017-1 income_tax regs provides in part a return is required under this section if an individual has self-employment_income as defined in sec_1402 even though he may not be required to make a return under sec_6012 for purposes of the tax imposed by sec_1 or ie income_tax provisions applicable to returns under sec_6012 shall be applicable to returns under this section emphasis added petitioner was a tax_return_preparer and should have been aware of these provisions moreover other than indicating that he was busy representing himself in his litigation against ms michell with substantial travel and research time required petitioner has offered no reasonable excuse for his failure_to_file returns for and he was able to prepare returns for others during this period and could have found the time to prepare his own upon due consideration of the entire record we conclude that petitioner is liable for additions to tax under sec_6651 for the years and decision will be entered under rule
